Territory of Michigan sept term 1814
The Grand Jurors for the United States in the Territory of Michigan on their oath present that James May late of Detroit in the Territory of Michigan Esquire has been guilty of a misdemeanour by greatly oppressing Joseph Thibault one of the Citizens of the Territory aforesaid by Complaining to the British Commandant at Detroit during the time the British had possession of this Territory that the sd Joseph Thibault refused taking in payment for goods and Merchandise British Bills in Violation of a proclamation issued by Gen1 Proctor, which subjected the aforesaid Joseph to a penalty of two hundred dollars, and when the sd Joseph was tried before John Martin acting Justice of Peace for Gen1 Proctor, the said James May gave it as his opinion that the sd Joseph should pay the penalty aforesaid. Grand Jury Room 19th Ocr 1814.